Case 1:19-mj-00778-JO Document12 Filed 12/11/19 Page 1 of 1 PagelD #: 29

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

woo eee ee X
UNITED STATES OF AMERICA
-against- : ORDER
AWAIS CHUDHARY : 19-mj-778
Defendant.
------------ee X

Upon application of the defendant Awais Chudhary through
Samuel Jacobson, Esq., of the Federal Defenders of New York,

It is hereby ORDERED:

That the United States Marshals Service permit Awais
Chudhary transportation with four packages of orthodontic
“Rabbit” rubber bands in their original packaging from his
orthodontist from the Eastern District Courthouse back to the
Metropolitan Detention Center following his court appearance on
December 11%, 2019.

DATED: December 11%, 2019
Brooklyn, New York

Hon. Robert Levy
United States Magistrate Judge
Eastern District of New York
